Citation Nr: 0818804	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-37 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for Raynaud's phenomenon of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking an increased initial disability rating 
for Raynaud's phenomenon of the left hand.

Based upon its review of the veteran's claims folders, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In May 2008, the veteran submitted a statement indicating 
that he had recently undergone a ray amputation of the left 
index finger.  In a letter, dated in May 2008, a VA physician 
indicated that this procedure "was done to alleviate the 
history of the patient's pain and immobility due to the 
ulceration in the joints in the left index finger."  A 
letter from the veteran, also dated in May 2008, noted that 
this procedure was "due to the pain and immobility caused by 
my condition of Raynaud's syndrome."

Given the passage of time since his most recent examination, 
and his having recently undergone surgery due to this 
condition, the Board finds that a new VA examination, after a 
review of the entire claims file, would assist the Board in 
clarifying the extent of the veteran's disability and would 
be instructive with regard to the appropriate disposition of 
the issue under appellate review.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and 
contemporaneous medical examination).  

In making this determination, the Board also notes that the 
evidence currently of record is insufficient for rating 
purposes as it does not fully address the criteria set forth 
in 38 C.F.R. § 4.104, Diagnostic Code 7117.  Specifically, 
the veteran's private physician has indicated that the 
veteran has daily attacks of Raynaud's syndrome.  However, 
the physician fails to discuss the length of these attacks, 
or whether the attacks involved pain or paresthesias.  
Moreover, the VA examination for arteries and veins, 
performed in March 2006, noted the veteran's symptoms of 
pain, stiffness and discoloration in the left hand, but did 
not adequately address the frequency or severity of these 
manifestations.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information for evaluation purposes); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Under these 
circumstances, including the veteran's recent surgery, the 
Board finds that the veteran should be scheduled for a new VA 
examination to ascertain the current severity of his service-
connected Raynaud's phenomenon of the left hand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to contact the appellant and obtain 
the names and addresses of all medical 
care providers who treated the veteran for 
his service-connected Raynaud's phenomenon 
of the left hand during the course of this 
appeal.  Of particular interest are 
updated treatment records from the 
Rheumatic Disease Center and the VA 
medical center in Milwaukee, Wisconsin.  

All attempts to secure this evidence must 
be documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2. The RO is to schedule the veteran for a 
VA examination to ascertain the severity 
and manifestations of his Raynaud's 
syndrome of the left hand, in accordance 
with the applicable rating criteria.  The 
claims files must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner is to conduct 
all necessary testing and evaluation needed 
to evaluate the nature and extent of this 
disorder.  The examiner should review the 
results of any testing prior to completion 
of the report and should detail the 
veteran's complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner must attempt to indicate what 
specific symptoms are attributable to the 
service-connected Raynaud's syndrome of the 
left hand as opposed to any other 


diagnosed entity.  A complete rationale 
must be provided for any opinion offered.

The examiner must address the following:

(a) The frequency of all symptoms 
associated with characteristic attacks of 
Raynaud's syndrome.  In 
this regard, characteristic attacks are 
defined as sequential color changes of 
the digits of one or more 
extremities lasting minutes to hours, 
sometimes with pain and paresthesias, and 
precipitated by exposure to cold or by 
emotional upsets.  The examiner should 
also 
state whether there are digital ulcers 
present, and if so, how many.

(b)  The examiner should discuss the 
effect of exposure to cold or emotional 
upsets.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering all applicable rating 
criteria.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



